*240Concurring and Dissenting Opinion by
Mr. Justice Roberts :
I join in the majority opinion only in so far as it sustains the right of the statutory liquidator to assert, in the liquidation proceedings, the defense of. policy limitations.
I must dissent, however, from the majority’s disposition of appellants’ claim to interest and its treatment of the matter of costs.
I do not join in that portion of the majority’s opinion dealing with interest because it improperly implies that the appellants’ have failed to establish their claim to interest.
In my view, appellants have taken appropriate steps to assert and preserve a claim to interest. At that stage of the liquidation proceedings when a fund for the payment of interest is shown to be available, they will be entitled to payment. This Court, therefore, should not suggest, as the- language of the majority opinion does, that appellants have not yet established their right to interest.
Finally, I cannot approve of the imposition of even partial costs upon appellants. On this appeal, they have prevailed on the issue of their right to interest from the daté of judgment, if and when funds become available. To impose part of the costs upon a successful appellant, as the majority seeks to do in the instant case, is to discourage appellate challenge to unwarranted administrative action. Moreover, the imposition of costs upon the present record ignores well established principles and replaces them with new, difficult, and uncertain -standards, inadequate for the guidance of lawyers and courts alike. I, therefore, see no justification for the majority’s action and must dissent.
Mr. Justice O’Brien joins in- this opinion.